Title: 1782 December 19. Thursday.
From: Adams, John
To: 


       Visited M. Louis Secretary of the Royal Colledge of Surgery, in order to form a Correspondance, between it and the medical Society at Boston. Was very politely received, and promised every Thing that the Colledge could do. Mr. Louis talked a great deal, and very ingeniously and entertainingly.
       Spent the Evening, at the Abby Chalut’s with the Abby de Mably, two other Abbys and two Accademicians. The Abby de Mably has just published a new Work, Sur la maniere d’ecrire L’histoire. He is very agreable in Conversation, polite, good humoured and sensible. Spoke with great Indignation against the practice of lying, chicaning and finessing, in Negotiations. Frankness, Candour, and Probity, were the only means of gaining Confidence. He is 74 or 75 Years old.
       Mr. L. told me this Morning that the Salt Pits in England are directly under the River Dee and that Ships sail over the Heads of the Workmen. Bay Salt is such as is made in France and Spain, round the Bay of Biscay. Rock Salt from Saltertudas.
      